PER CURIAM.
Upon the filing of the Unconditional Guilty Plea and Consent Judgment for Discipline this Court appointed a referee to conduct a hearing regarding Pallot’s alleged misconduct. The Unconditional Plea, for consent judgment * acknowledges his violation of article XI, Rule 11.02(3)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(A)(4) & (6) and 6-102 of the Code of Professional Responsibility. The referee recommended that Pallot be found guilty in accordance with his unconditional plea and that he be suspended from the practice of law for a period of sixty (60) days.
Neither side contests the referee’s report which we hereby adopt. Norman S. Pallot is hereby suspended from the practice of law for a period of sixty (60) days effective thirty days from the filing of this opinion.
Judgment for costs in the amount of $440.20 is hereby entered against respondent, for which sum let execution issue. Interest at a rate of 12% is to accrue on all costs not paid within thirty (30) days of entry of this Court’s final order of discipline, unless the time for payment is extended by the Board of Governors.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.